245 S.W.3d 930 (2008)
Gary SCHILT and Jeanne Schilt, Respondents,
v.
CARE BROADCASTING, INC., Appellant.
No. WD 67663.
Missouri Court of Appeals, Western District.
February 26, 2008.
Andrew Farwell, Kirksville, for Appellant.
Barry Cundiff, Kirksville, for Respondent.
Before RONALD R. HOLLIGER, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and JAMES M. SMART, JR., Judge.

ORDER
CARE Broadcasting, Inc. ("CARE") appeals a judgment in favor of Gary and Jeanne Schilt (collectively, "the Schilts") on the Schilts' claim for breach of contract when CARE refused to repay a $60,000 loan used to make improvements and upgrades to its radio station. The trial court found that a contract existed between the parties, and ordered CARE to repay the Schilts a portion of the loan, plus interest. CARE contends that the trial court erred in finding a contract due to insufficient evidence. Finding no error, we affirm the judgment. As a published formal opinion would have no precedential value, the parties have been provided with a memorandum explaining the reasoning of the court and the judgment is affirmed pursuant to Rule 84.16(b).